Order entered December 16, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01534-CV

                             IN RE STEVEN PRYOR, Relator
                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-12-11307-L

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s motion for emergency stay. We ORDER relator to bear the costs of this

original proceeding.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE